DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 18, 30, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high purity” in Claims 2, 5, 30, and 38 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to Claims 2, 5, 30, and 38, the term “high purity” lacks antecedent basis in the claims.
With regard to Claim 18, line 2, it appears that “ionizable modifying reagent” should be “hydrophobic modifying reagent”. Claim 18 is dependent on Claim 17, which is directed to a reactive hydrophobic modifying reagent. Claim 18 also sets forth the formula M(SiZ1Z2Z3)n in which M designates a hydrophobic moiety, but does not set forth a formula for an ionizable modifying reagent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 12, 29, 30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloisel (US 2015/0299248).
With regard to Claim 1, Maloisel discloses a separation matrix which comprises a plurality of separation ligands (Abstract). Maloisel discloses a chromatographic material that comprises a chromatographic surface wherein the chromatographic surface comprises a hydrophobic modifier and an ionizable modifier comprising one or more anion exchange moieties, which are positively charged when ionized ([0036], as immobilized, the ligand is considered to be a multi-modal anion exchange ligand, since in addition to the positively charged quaternary ammonium group it also comprises the ring structure which is hydrophobic).
With regard to Claim 3, Maloisel discloses wherein the chromatographic material is an inorganic material ([0047], silica).
With regard to Claim 8, Maloisel discloses wherein the hydrophobic modifier comprises an aromatic moiety (Abstract, [0036]).
With regard to Claim 12, Maloisel discloses wherein the ionizable modifier comprises an anion exchange moiety selected from an amine-containing moiety ([0036], quaternary ammonium group).
With regard to Claim 29, Maloisel discloses wherein the chromatographic material is in the form of a particle ([0048]).
With regard to Claim 30, Maloisel discloses wherein the high purity chromatographic material has a pore diameter of about 20 to 15,00 Å ([0049], 0056]).
With regard to Claim 33, Maloisel discloses a chromatographic separation device that contains chromatographic material of Claim 1 ([0057]).
Claims 1 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauber (WO 2017/189357).
With regard to Claim 1, Lauber discloses methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifier (Abstract). Lauber discloses the ionizable modifier comprises one or more anion exchange moieties, which are positively charged when ionized (Pages 5-6, formulas (I), (II), or (III), wherein one or more of R2, R2”, R3, R3” represents a group having the formula -Si(R’)bR”a, in which R” is a functionalizing group which is an anion exchange group).
With regard to Claim 38, Lauber discloses a method for mixed mode, anion exchange reversed phase liquid chromatography comprising: (a) loading a sample containing a plurality of acidic analytes onto the chromatographic separation device comprising the chromatographic material of Claim 1, such that the acidic analytes are adsorbed onto the high purity chromatographic material and (b) eluting the adsorbed acidic analytes from the high purity chromatographic material (Page 1, glycans are acidic analytes; Page 3; see rejection of Claim 1 over Lauber).
Lauber discloses wherein the mobile phase comprises water, organic solvent and an organic acid salt thereby separating the acidic analytes (Page 39, mobile phase comprising acetonitrile, 0 to 100 mM ammonium formate and 100 mM formic acid (i.e. concentration of organic acid salt in water).
Lauber discloses wherein eluting the acidic analytes from the chromatography material with the mobile phase comprises a course of elution in which a pH of the mobile phase is altered over time, an ionic strength of the mobile phase is altered over time, and a concentration of the organic solvent is altered over time (Page 39, on a linear gradient of acetonitrile, these separations are optimized with a gradient from 0 to 100 mM ammonium formate and 100 mM formic acid; it is with this pairing of organic solvent and ionic strength change that there is good recovery of all glycan species and an optimal class separation of the glycans that differ by their extent of sialylation and consequently their net charge; Page 42, modification of pH can be achieved using ammonium formate, among others).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, 10, 17, 18, 27-30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 6,686,035) in view of Johansson et al (US 6,702,943).
With regard to Claim 1, Jiang et al (Jiang) discloses a novel material for chromatographic separations, processes for its preparation, and separations devices containing the chromatographic material (Abstract). 
Jiang discloses a chromatographic material that comprises a chromatographic surface wherein the chromatographic surface comprises a hydrophobic modifier (C5/L49-C6/L23, the term “functionalizing group” includes organic functional groups which impart a certain chromatographic functionality to a chromatographic stationary phase; such functionalizing groups are present in e.g., surface modifiers which are attached to the base material; functionalizing groups may include octadecyl or phenyl [both of which are hydrophobic modifiers]).
Jiang discloses a chromatographic material that comprises a chromatographic surface wherein the chromatographic surface comprises an ionizable modifier comprising one or more anion exchange moieties, which are positively charged when ionized (C5/L49-C6/L23, C6/L37-39, the term “functionalizing group” includes organic functional groups which impart a certain chromatographic functionality to a chromatographic stationary phase; such functionalizing groups are present in e.g., surface modifiers which are attached to the base material; in a separate embodiment the functional groups may be include anion exchange groups).
However, Jiang is silent to wherein the chromatographic surface comprises both the hydrophobic modifier and the ionizable modifier.
Johansson et al (Johansson) discloses a method for the removal of a substance carrying a negative charge and being present in an aqueous liquid, including the steps of contacting the liquid with a matrix carrying a plurality of ligands comprising a positively charged structure and a hydrophobic structure (Abstract). Johansson discloses that mixed mode anion exchange ligand is capable of providing at least two different, but cooperative, sites which interact with a substance to be bound (C1/L27-37). These two different but cooperative sites include charge-charge interaction and hydrophobic interaction (C1/L27-37). Such mixed mode anion exchange ligands provide anion-exchange media that can have a reduced ligand content while retaining sufficient capacity to bind target substances and provide anion-exchangers which have high breakthrough capacities and good recovery of proteins (often 95% or higher), among others (C3/L20-45).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the chromatographic surface of Jiang to comprise both the hydrophobic modifier and the ionizable modifier, as taught by Johansson, in order to provide anion-exchange media that can have a reduced ligand content while retaining sufficient capacity to bind target substances and provide anion-exchangers which have high breakthrough capacities and good recovery of proteins (often 95% or higher), among others.
With regard to Claim 2, Jiang discloses wherein the high purity chromatographic material is hydrolytically stable over a pH range of about 3 to about 10 (C1/L36-54, commercial silicas are pH stable between pH 2.0 and pH 8.0; C28 and C29/Example 27, the chromatographic material of the invention offers even greater pH stability than commercial silicas at higher alkaline pH’s; the chromatographic material of the invention had much higher lifetimes as compared to commercial columns containing silica-based material in alkaline mobile phases (pH 10)).
With regard to Claim 3, Jiang discloses wherein the chromatographic material is an inorganic material, a hybrid organic/inorganic material, an inorganic material with a hybrid surface layer, a hybrid material with an inorganic surface layer, or a hybrid material with a different hybrid surface layer (Abstract). 
With regard to Claim 5, Jiang discloses wherein the high purity chromatographic material comprises a hybrid organic/inorganic material that comprises 

    PNG
    media_image1.png
    74
    511
    media_image1.png
    Greyscale

(see Table 1 of C13/Example 1).
With regard to Claim 6, Jiang discloses 

    PNG
    media_image2.png
    158
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    537
    media_image3.png
    Greyscale

(C9/L61-C10/L16, three steps involving (a) one or more organoalkoxysilanes such as methyltriethoxysilane and tetraalkoxysilane such as tetraethoxysilane).
With regard to Claim 8, Jiang discloses wherein the hydrophobic modifier comprises a C4-C30 aliphatic moiety, C4-C30 aromatic moiety, a phenylalkyl moiety, or a fluoro-aromatic moiety (C5/L49-52, octadecyl or phenyl surface functional group).
With regard to Claim 10, Jiang discloses wherein the hydrophobic modifier is present in a surface concentration ranging from 0.1 to 5 micromoles per square meter (C19-C20/Example 10, octadecylacrylamide present at 1.02 micromole per meter squared).
With regard to Claims 17 and 18, Jiang discloses wherein the chromatographic surface is derivatized by reacting the chromatographic material with reactive hydrophobic modifying reagent that comprises (a) a hydrophobic moiety and (b) one or more reactive silane groups (Claim 17), wherein the hydrophobic modifying reagent is of the formula M(SiZ1Z2Z3)n where n=1, 2, 3, or more, M designates a hydrophobic moiety, and Z1, Z2, and Z3 are independently selected from Cl, Br, I, C1-C4 alkoxy and C1-C4 alkylamino (Claim 18) (C3/L23-30, C5/L49-52). 
With regard to Claims 27 and 28, Jiang disclsoes wherein the chromatographic surface is further derivatized by reacting the chromatographic material with a silane capping reagent (Claim 27), wherein the silane capping reagent is a silane compound of the formula Si Z1Z2Z3Z4, where Z1 is selected from Cl, Br, I, C1-C4 alkoxy and C1-C4 alkylamino and wherein Z2 Z3 Z4 are independently selected from C1 – C2 alkyl (Claim 28) (C25/L51-60, a secondary surface modification or end capping reaction was run using a second silane, including chlorotrimethylsilane, among others).
With regard to Claim 29, Jiang discloses wherein the chromatographic material is in the form of a particle (Abstract).
With regard to Claim 30, Jiang disclsoes wherein the high purity chromatographic material has a pore diameter of about 20 to about 1,500 Å (C3/L46-67).
With regard to Claim 33, Jiang discloses a chromatographic separation device that contains chromatographic material of Claim 1 (C3/L46-67). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 6,686,035) in view of Johansson (US 6,702,943), as applied to the claims above, and in further view of Jansen (US 2010/0240915).
With regard to Claim 11, modified Jiang discloses all the limitations in the claims as set forth above. 
However, modified Jiang is silent to wherein the ionizable modifier comprises an anion exchange moiety having a pKa ranging from 4 to 13.
Jansen discloses a method of extracting an alcohol or furan from a predominantly liquid stream and comprising removing anions from the predominantly liquid stream using an anion exchange resin (Abstract). Jansen discloses an ionizable modifier comprises an anion exchange moiety having a pKa ranging from 4 to 13 ([0017], strong base anion resins have a pKa of greater than 12 and weak base anion resins have a pKa of 7 to 12).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifier of modified Jiang to comprise an anion exchange moiety having a pKa ranging from 4 to 13, as taught by Jansen, since strong base anion or weak base anion exchangers have pKa’s in the range from 7 to above 12.
Claims 12, 15-16, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 6,686,035) in view of Johansson (US 6,702,943), as applied to the claims above, and in further view of Lauber et al (WO 2017/189357).
With regard to Claim 12, modified Jiang discloses all the limitations in the claims as set forth above. However, modified Jiang is silent to

    PNG
    media_image4.png
    141
    534
    media_image4.png
    Greyscale

Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses the limitations of Claim 12 (Page 5, high purity chromatographic material comprises an ionizable modifier which contains an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group; Page 13, ionizable modifier may bear an electron donating or electron withdrawing group (e.g., including anion exchange)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifier of modified Jiang comprises an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group, as taught by Lauber, for the chromatographic analysis of glycans.
With regard to Claim 15, modified Jiang discloses all the limitations in the claims as set forth above. However, modified Jiang is silent to wherein a molar ratio of hydrophobic modifier: ionizable modifier is from about 2:1 to about 100:1.
Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14). 
Lauber discloses that the ratio of hydrophobic surface group: ionizable modifier is from about 4:1 to about 150:1 (Page 27). Lauber discloses that the chromatographic materials of the invention produce optimal selectivity and resolution for glycans labeled with amphipathic, strongly basic moieties (Page 3).
It would have been obvious to one of ordinary skill in the art for wherein a molar ratio of hydrophobic modifier: ionizable modifier of modified Jiang is from about 2:1 to about 100:1, as taught by Lauber, for the application of producing optimal selectivity and resolution for glycans labeled with amphipathic, strongly basic moieties.
With regard to Claim 16, modified Jiang discloses all the limitations in the claims as set forth above. However, modified Jiang is silent to wherein a surface concentration of the ionizable modifier is from about 0.01 µmol/m2 to about 1.0 µmol/m2.
Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses that the concentration of ionizable modifier is from about 0.01 µmol/m2 to about 0.5 µmol/m2 (Page 27). Lauber discloses that the chromatographic materials of the invention produce optimal selectivity and resolution for glycans labeled with amphipathic, strongly basic moieties (Page 3).
It would have been obvious to one of ordinary skill in the art for wherein a surface concentration of the ionizable modifier of modified Jiang is from about 0.01 µmol/m2 to about 1.0 µmol/m2, as taught by Lauber, for the application of producing optimal selectivity and resolution for glycans labeled with amphipathic, strongly basic moieties.
With regard to Claim 38, modified Jiang discloses all the limitations in the claims as set forth above. Modified Jiang discloses a chromatographic separation device comprising a chromatographic material of Claim 1 (C3/L46-67, Claim 1).
However, modified Jiang is silent to a method for mixed mode, anion exchange reversed phase liquid chromatography comprising: (a) loading a sample containing a plurality of acidic analytes onto the chromatographic separation device comprising the chromatographic material of Claim 1, such that the acidic analytes are adsorbed onto the high purity chromatographic material and (b) eluting the adsorbed acidic analytes from the high purity chromatographic material with a mobile phase comprising water, organic solvent, and an organic acid salt thereby separating the acidic analytes, wherein eluting the acidic analytes from the chromatography material with the mobile phase comprises a course of elution in which a pH of the mobile phase is altered over time, an ionic strength of the mobile phase is altered over time, and a concentration of the organic solvent is altered over time.
Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses a method for mixed mode, anion exchange reversed phase liquid chromatography comprising: (a) loading a sample containing a plurality of acidic analytes onto the chromatographic separation device comprising the chromatographic material of Claim 1, such that the acidic analytes are adsorbed onto the high purity chromatographic material and (b) eluting the adsorbed acidic analytes from the high purity chromatographic material (Page 1, glycans are acidic analytes; Page 3).
Lauber discloses wherein the mobile phase comprises water, organic solvent and an organic acid salt thereby separating the acidic analytes (Page 39, mobile phase comprising acetonitrile, 0 to 100 mM ammonium formate and 100 mM formic acid (i.e. concentration of organic acid salt in water).
Lauber discloses wherein eluting the acidic analytes from the chromatography material with the mobile phase comprises a course of elution in which a pH of the mobile phase is altered over time, an ionic strength of the mobile phase is altered over time, and a concentration of the organic solvent is altered over time (Page 39, on a linear gradient of acetonitrile, these separations are optimized with a gradient from 0 to 100 mM ammonium formate and 100 mM formic acid; it is with this pairing of organic solvent and ionic strength change that there is good recovery of all glycan species and an optimal class separation of the glycans that differ by their extent of sialylation and consequently their net charge; Page 42, modification of pH can be achieved using ammonium formate, among others).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatographic separation device comprising a chromatographic material of Claim 1 of modified Jiang to be used in a method for mixed mode, anion exchange reversed phase liquid chromatography comprising: (a) loading a sample containing a plurality of acidic analytes onto the chromatographic separation device comprising the chromatographic material of Claim 1, such that the acidic analytes are adsorbed onto the high purity chromatographic material and (b) eluting the adsorbed acidic analytes from the high purity chromatographic material with a mobile phase comprising water, organic solvent, and an organic acid salt thereby separating the acidic analytes, wherein eluting the acidic analytes from the chromatography material with the mobile phase comprises a course of elution in which a pH of the mobile phase is altered over time, an ionic strength of the mobile phase is altered over time, and a concentration of the organic solvent is altered over time, as taught by Lauber, since it is with this pairing of organic solvent and ionic strength change that there is good recovery of all glycan species and an optimal class separation of the glycans that differ by their extent of sialylation and consequently their net charge.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 6,686,035) in view of Johansson (US 6,702,943), as applied to the claims above, and in further view of Park et al (“Periodic mesoporous organosilicas for advanced applications”).
With regard to Claim 13, modified Jiang discloses all the limitations in the claims as set forth above. Jiang discloses surface modifying the porous particles with a surface modifier having the formula 

    PNG
    media_image5.png
    82
    352
    media_image5.png
    Greyscale
(C3/L23-30), such that each functionalizing group is attached to the chromatographic surface by three siloxy bonds.
However, modified Jiang is silent to wherein the anion exchange moiety is attached to the chromatographic surface by six or more siloxy bonds.
Park discloses that organic functional groups in the frameworks of periodic mesoporous organosilicas (PMOs) allow tuning of the surface properties and modification of the bulk properties of the material (Abstract). PMOs have applications in chromatography (Abstract). The organic groups are introduced in the channel walls as bridges between the Si centers ((R’O)3Si-R-Si(OR’)3  (R’=methyl or ethyl, R = the bridged organic groups) (Page 1, Column 1) (i.e., six siloxy bonds). The organic functionalization of these solids permits the tuning of surface properties (hydrophilicity, hydrophobicity, and binding to guest molecules), alterations of surface reactivity; protection of the surface from attack, and modification of the bulk properties of the material (P1/C1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the anion exchange moiety of modified Jiang is attached to the chromatographic surface by six or more siloxy bonds, as taught by Park, in order to introduce anion exchange groups to the chromatographic surface while protecting the surface from attack.
Claim 14, 21, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 6,686,035) in view of Johansson (US 6,702,943), as applied to the claims above, and in further view of Lauber et al (WO 2017/189357) and Park et al (“Periodic mesoporous organosilicas for advanced applications”).
With regard to Claim 14, modified Jiang discloses all the limitations in the claims as set forth above. Jiang discloses surface modifying the porous particles with a surface modifier having the formula 

    PNG
    media_image5.png
    82
    352
    media_image5.png
    Greyscale
(C3/L23-30), such that each functionalizing group is attached to the chromatographic surface by three siloxy bonds.
However, modified Jiang is silent to

    PNG
    media_image4.png
    141
    534
    media_image4.png
    Greyscale

Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses the limitations of Claim 14 (Page 5, high purity chromatographic material comprises an ionizable modifier which contains an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group; Page 13, ionizable modifier may bear an electron donating or electron withdrawing group (e.g., including anion exchange)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifier of modified Jiang comprises an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group, as taught by Lauber, for the chromatographic analysis of glycans.
However, modified Jiang is silent to wherein the anion exchange moiety bridges two or more siloxy groups, wherein each siloxy group is attached to the chromatographic surface by three siloxy bonds.
Park discloses that organic functional groups in the frameworks of periodic mesoporous organosilicas (PMOs) allow tuning of the surface properties and modification of the bulk properties of the material (Abstract). PMOs have applications in chromatography (Abstract). The organic groups are introduced in the channel walls as bridges between the Si centers ((R’O)3Si-R-Si(OR’)3  (R’=methyl or ethyl, R = the bridged organic groups) (Page 1, Column 1) (i.e., six siloxy bonds). The organic functionalization of these solids permits the tuning of surface properties (hydrophilicity, hydrophobicity, and binding to guest molecules), alterations of surface reactivity; protection of the surface from attack, and modification of the bulk properties of the material (P1/C1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the anion exchange moiety of modified Jiang bridges two or more siloxy groups, wherein each siloxy group is attached to the chromatographic surface by three siloxy bonds, as taught by Park, in order to introduce anion exchange groups to the chromatographic surface while protecting the surface from attack.
With regard to Claim 21, modified Jiang discloses all the limitations in the claims as set forth above. Jiang discloses surface modifying the porous particles with a surface modifier having the formula 

    PNG
    media_image5.png
    82
    352
    media_image5.png
    Greyscale
(C3/L23-30), such that each functionalizing group is attached to the chromatographic surface by three siloxy bonds.
However, modified Jiang is silent to wherein the ionizable modifying reagent is an amine-containing moiety, a guanidine-containing moiety, an amidine-containing moiety, a pyridyl-containing moiety, an imidazolyl-containing moiety, a carbazolyl-containing moiety, an isocyanurate-containing moiety and/or a semicarbazidyl-containing moiety.
Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses the limitations of Claim 21 (Page 5, high purity chromatographic material comprises an ionizable modifier which contains an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group; Page 13, ionizable modifier may bear an electron donating or electron withdrawing group (e.g., including anion exchange)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifier of modified Jiang comprises an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group, as taught by Lauber, for the chromatographic analysis of glycans.
However, modified Jiang is silent to wherein the ionizable modifying reagent comprises two or more reactive silane groups.
Park discloses that organic functional groups in the frameworks of periodic mesoporous organosilicas (PMOs) allow tuning of the surface properties and modification of the bulk properties of the material (Abstract). PMOs have applications in chromatography (Abstract). The organic groups are introduced in the channel walls as bridges between the Si centers ((R’O)3Si-R-Si(OR’)3  (R’=methyl or ethyl, R = the bridged organic groups) (Page 1, Column 1) (i.e., six siloxy bonds). The organic functionalization of these solids permits the tuning of surface properties (hydrophilicity, hydrophobicity, and binding to guest molecules), alterations of surface reactivity; protection of the surface from attack, and modification of the bulk properties of the material (P1/C1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifying reagent of modified Jiang comprises two or more reactive silane groups, as taught by Park, in order to introduce ionizable groups to the chromatographic surface while protecting the surface from attack.
With regard to Claim 23, Jiang discloses wherein the chromatographic surface is derivatized by reacting the chromatographic material with an ionizable modifying reagent of the formula A(SiZ1Z2Z3)n where n=1, 2, 3, 4 or more, A designates an ionizable moiety, and Z1, Z2, and Z3 are independently selected from Cl, Br, I, C1-C4 alkoxy, C1-C4 alkylamino, C1-C4 alkyl, although at most two of Z1, Z2, and Z3 can be C1-C4 alkyl (

    PNG
    media_image5.png
    82
    352
    media_image5.png
    Greyscale
(C3/L23-30)).
However, modified Jiang is silent to wherein A designates an amine-containing moiety, a guanidine-containing moiety, an amidine-containing moiety, a pyridyl-containing moiety, an imidazolyl-containing moiety, a carbazolyl-containing moiety, an isocyanurate-containing moiety and/or a semicarbazidyl-containing moiety.
Lauber et al (Lauber) discloses novel methods for the chromatographic analysis of glycans using high purity chromatographic materials comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers and a labeling reagent (Abstract). Lauber discloses that the high purity chromatographic materials comprising a chromatographic surface may be from Jiang (US 6,686,035) (Page 14).
Lauber discloses the limitations of Claim 23 (Page 5, high purity chromatographic material comprises an ionizable modifier which contains an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group; Page 13, ionizable modifier may bear an electron donating or electron withdrawing group (e.g., including anion exchange)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ionizable modifier of modified Jiang comprises an amino group, a guanidine group, an amidine group,  a pyridyl group, or an imidazolyl group, as taught by Lauber, for the chromatographic analysis of glycans.
However, modified Jiang is silent to where when n=2 or more, each of the -Si Z1Z2Z3 groups may be the same as each other, or each of the -Si Z1Z2Z3 may be different from one another.
Park discloses that organic functional groups in the frameworks of periodic mesoporous organosilicas (PMOs) allow tuning of the surface properties and modification of the bulk properties of the material (Abstract). PMOs have applications in chromatography (Abstract). The organic groups are introduced in the channel walls as bridges between the Si centers ((R’O)3Si-R-Si(OR’)3  (R’=methyl or ethyl, R = the bridged organic groups) (Page 1, Column 1) (i.e., R’ may be the same or different). The organic functionalization of these solids permits the tuning of surface properties (hydrophilicity, hydrophobicity, and binding to guest molecules), alterations of surface reactivity; protection of the surface from attack, and modification of the bulk properties of the material (P1/C1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for where when n=2 or more of modified Jiang, each of the -Si Z1Z2Z3 groups may be the same as each other, or each of the -Si Z1Z2Z3 may be different from one another, as taught by Park, in order to introduce ionizable groups to the chromatographic surface while protecting the surface from attack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777